DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This Non-FINAL action is in response to applicant’s amendments of 27 July 2022. Claims 1, 5-6, 18-19, and 22 are examined and pending. Claim 2 is cancelled.    

Response to Arguments
Applicant’s amendments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 19 May 2022 have been fully considered are not persuasive. Examiner notes that applicant did not present any arguments/amendments in regards the claim interpretation under 35 USC 112(f) as set forth in the office action of October 28, 2022, as such the claim interpretation under USC 112(f) is maintained. 
Applicant’s amendments/arguments with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 19 May 2022 have been fully considered and are persuasive. As such, the rejection under 35 USC 112(b) as set forth in the office action of 19 May 2022 is withdrawn.  
Applicant’s arguments with respect to claims 1-4, 7, 9-16 and 20 under USC 103 as being unpatnentable over Zhou in view of Beck, claims 6 and 18-19 under USC 103 as being unpatnentable over Zhou in view of Beck and Sakaguchi, claims 5 and 17 under USC 103 as being unpatnentable over Zhou in view of Beck and Mishra have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “means of a first position-determining device for determining a first current position…”, “means of a second position-determining device for determining a second current position…” in claims 1-20, and a control unit in claim 16. 
Corresponding structure for means of a first and second position determining devices is found on pages 5 and 11 to include radar device, laser scanner device, lidar device, camera device, and/or an unmanned aircraft. Corresponding structure for the control unit is found on page 7 to relate to a microprocessor or a microprocessor and data memory. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-14, 16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muro et al (US 20210064036 A1) in view of Pauls et al (US 20200133296 A1).
With respect to claim 1,Muro discloses a method for operating an autonomous agricultural work machine, comprising: (see at least [abstract]) determining a first current position of the agricultural work machine by means of a first position-determining device (see at least [0033], [0041], [0058], and [0066]); determining a second current position of the agricultural work machine by means of a second position-determining (see at least [0033], [0041], [0058], and [0066]); and autonomously operating the autonomous agricultural work machine as a function of a determined difference value (see at least [0007], [0009], [0066], and [0069], Muro discloses that based on detection accuracy of both first current position detected by first method (unit) and second current position detected by a different method (unit), the control unit control the lawn mower to an identified zone.).
However, Muro do not specifically disclose determining a difference value which relates to a difference between the first current position and the second current position; wherein the first current position and the second current position are determined simultaneously.
Pauls teaches determining the difference value which relates to a difference between the first current position and the second current position (see at least [0025], [0027], [0033-0035], and [0066-0070], Pauls teaches determining difference value convergence/divergence) which relate to different localization systems used for localization.); wherein the first current position and the second current position are determined simultaneously (see at least [0009], [0025], [0027], and [0032], Pauls teaches at least two localization systems operating independently for position information.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muro to incorporate Pauls teachings of determining a difference value which relates to a difference between the first current position and the second current position; wherein the first current position and the second current position are determined simultaneously. As Muro use different detection methods to increase accuracy of an autonomous lawn mower localization and Pauls utilize different localization systems to also improve detection of an autonomous vehicle. This would be done to increase safety of the lawn mower when operated autonomously by compensating for any defected sensor (localization unit) or maladjustment of sensors (see Pauls para 0004).
With respect to claim 3, Muro discloses wherein: the first current position and the second current position are determined at different times (see at least [0045], [0058-0060], and [0065-0066]); and the first current position or the second current position are converted to a common time base (see at least [0045], [0058-0060], and [0065-0066]).
With respect to claim 4, Muro discloses wherein: the first position-determining device is embodied separately and/or independently Application No. 16/863,578Page 4Preliminary Amendment dated July 6, 2020with respect to the second position-determining device (see at least [0033], 0045], and [0050-0054]); and/or the first position-determining device and/or the second position-determining device are/is included in the autonomous agricultural work machine (see at least [0033], 0045], and [0050-0054]).
With respect to claim 5, Muro discloses a method for operating an autonomous agricultural work machine (see at least [abstract]), comprising: determining a first current position of the agricultural work machine by means of a first position-determining device (see at least [0033], [0041], [0058], and [0066]); determining a second current position of the agricultural work machine by means of a second position-determining device (see at least [0033], [0041], [0058], and [0066]); and autonomously operating the autonomous agricultural work machine as a function of the determined difference value (see at least [0007], [0009], [0066], and [0069], Muro discloses that based on detection accuracy of both first current position detected by first method (unit) and second current position detected by a different method (unit), the control unit control the lawn mower to an identified zone.), wherein the operation of the autonomous agricultural work machine comprises: at least one of stopping, deactivating, transferring into a safe state, stopping an action, reducing a current velocity, or reducing a maximum permissible velocity of the autonomous agricultural work machine if the determined difference value exceeds a predefined limiting value (see at least [0007], [0009], [0066], and [0069], Muro discloses that based on detection accuracy of both first current position detected by first method (unit) and second current position detected by a different method (unit), the control unit control the lawn mower to an identified zone (transferring to a safe state).).
Muro do not specifically disclose determining the difference value which relates to a difference between the first current position and the second current position. 
Pauls teaches determining the difference value which relates to a difference between the first current position and the second current position (see at least [0025], [0027], [0033-0035], and [0066-0070], Pauls teaches determining difference value convergence/divergence) which relate to different localization systems used for localization.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muro to incorporate Pauls teachings of determining a difference value which relates to a difference between the first current position and the second current position. As Muro use different detection methods to increase accuracy of an autonomous lawn mower localization and Pauls utilize different localization systems to also improve detection of an autonomous vehicle. This would be done to increase safety of the lawn mower when operated autonomously by compensating for any defected sensor (localization unit) or maladjustment of sensors (see Pauls para 0004).
With respect to claim 7, Muro discloses wherein: the predefined limiting value is position-dependent (see at least [0007], [0009], [0066], and [0069]).
With respect to claim 8, Muro discloses wherein: the first position-determining device is a satellite-supported position-determining device or a local position-determining device (see at least [0074]); and the second position-determining device is a satellite-supported position determining device or a local position-determining device (see at least [0013]). 
With respect to claim 9, Muro discloses  wherein: at least one of the first position-determining device and the second position determining device is a local positioning-determining device (see at least [0013] and [0074]); and the local position-determining device comprises a surroundings-sensing sensor system of the autonomous agricultural work machine comprising at least one of a radar device, a laser scanner device, a Lidar device, a camera device or an unmanned aircraft (see at least [0030]).
With respect to claim 10, Muro discloses wherein: at least one of the first positioning-determining device and the second positioning-determining device is a local-determining device (see at least [0013] and [0074])).
However, Muro do not specifically disclose wherein: the local position-determining device determines a distance and/or an angular position between the autonomous agricultural work machine and at least one predefined landmark arranged at a predetermined position, in order to determine at least one of the first current position and the second current position of the autonomous agricultural work machine.
Pauls teaches wherein: the local position-determining device determines a distance and/or an angular position between the autonomous agricultural work machine and at least one predefined landmark arranged at a predetermined position, in order to determine at least one of the first current position and the second current position of the autonomous agricultural work machine (see at least [0012], [0054], and [0058-0063]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muro to incorporate Pauls teachings wherein: the local position-determining device determines a distance and/or an angular position between the autonomous agricultural work machine and at least one predefined landmark arranged at a predetermined position, in order to determine at least one of the first current position and the second current position of the autonomous agricultural work machine. This would be done to increase safety of the lawn mower when operated autonomously by compensating for any defected sensor (localization unit) or maladjustment of sensors (see Pauls para 0004).
With respect to claim 11, Muro do not specifically disclose wherein: the at least one landmark is at least partially manmade, comprising at least one of a post, a building, a wind turbine, a power mast, another vehicle, a road, a solar power plant or a field boundary; and/or the at least one landmark is at least partially natural, comprising at Application No. 16/863,578Page 6Preliminary Amendment dated July 6, 2020least one of a rock formation, a plant formation, or a form of terrain or a body of water. 
Pauls teaches wherein: the at least one landmark is at least partially manmade, comprising at least one of a post, a building, a wind turbine, a power mast, another vehicle, a road, a solar power plant or a field boundary (see at least [9935], [0040], and [0058]); and/or the at least one landmark is at least partially natural, comprising at Application No. 16/863,578Page 6Preliminary Amendment dated July 6, 2020least one of a rock formation, a plant formation, or a form of terrain or a body of water (see at least [9935], [0040], and [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muro to incorporate Pauls teachings wherein: the at least one landmark is at least partially manmade, comprising at least one of a post, a building, a wind turbine, a power mast, another vehicle, a road, a solar power plant or a field boundary; and/or the at least one landmark is at least partially natural, comprising at Application No. 16/863,578Page 6Preliminary Amendment dated July 6, 2020least one of a rock formation, a plant formation, or a form of terrain or a body of water. This would be done to increase safety of the lawn mower when operated autonomously by compensating for any defected sensor (localization unit) or maladjustment of sensors (see Pauls para 0004).
With respect to claim 12, Muro do not specifically disclose wherein: the at least one landmark is stationary or mobile; and/or the at least one landmark is provided with a marking, for an image- processing algorithm of a camera device and/or with a reflector or a signal source for sensing for a surroundings-sensing sensor system.
Pauls teaches wherein: the at least one landmark is stationary or mobile (see at least [9935], [0040], and [0058]); and/or the at least one landmark is provided with a marking, for an image- processing algorithm of a camera device and/or with a reflector or a signal source for sensing for a surroundings-sensing sensor system (see at least [9935], [0040], and [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muro to incorporate Pauls teachings wherein: the at least one landmark is stationary or mobile; and/or the at least one landmark is provided with a marking, for an image- processing algorithm of a camera device and/or with a reflector or a signal source for sensing for a surroundings-sensing sensor system. This would be done to increase safety of the lawn mower when operated autonomously by compensating for any defected sensor (localization unit) or maladjustment of sensors (see Pauls para 0004).
With respect to claim 13, Muro do not specifically disclose wherein: the surroundings-sensing sensor system comprises the radar device by means of which a distance and/or an angular position between the autonomous agricultural work machine and at least one landmark is sensed, and the first or second current position is determined therefrom.
Pauls teaches wherein: the surroundings-sensing sensor system comprises the radar device by means of which a distance and/or an angular position between the autonomous agricultural work machine and at least one landmark is sensed (see at least [0012-0013], [0054], and [0062]), and the first or second current position is determined therefrom (see at least [0012-0013], [0054], and [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muro to incorporate Pauls teachings wherein: the surroundings-sensing sensor system comprises the radar device by means of which a distance and/or an angular position between the autonomous agricultural work machine and at least one landmark is sensed, and the first or second current position is determined therefrom. This would be done to increase safety of the lawn mower when operated autonomously by compensating for any defected sensor (localization unit) or maladjustment of sensors (see Pauls para 0004).
With respect to claim 14, Muro discloses wherein: at least one of the first position-determining device and the second position-determining device is a local position-determining device (see at least [0012], [0029], and [0081-0082]); and the local position-determining device comprises at least one of an odometry device for sensing a distance travelled by the work machine or an inertial-measuring device for sensing at least one of a speed, an acceleration, rolling, pitching or yawing of the work machine (see at least [0012], [0029], and [0081-0082]).
With respect to claim 16, Muro discloses an autonomous agricultural work machin(see at least [abstract]) a first position-determination device (see at least [0033], [0041], [0058], and [0066]); a second position-determination device (see at least [0033], [0041], [0058], and [0066]); and a control unit which is configured to carry out the method of claim 1 (see at least [rejection of claim ], see rejection above with respect to claim 1 which is commensurate in scope with claim 16, with claim 1 being drawn to a method for operating an autonomous agricultural machine, and claim 16 being drawn to a corresponding autonomous agricultural machine.).
With respect to claim 20, Muro do not specifically disclose wherein: the radar device comprises a multi-directional radar sensor; and/or the radar device comprises in each case a radar sensor on both longitudinal outer sides of the autonomous agricultural work machine. 
Pauls teaches wherein: the radar device comprises a multi-directional radar sensor (see at least [0012-0013], [0054], and [0060]); and/or the radar device comprises in each case a radar sensor on both longitudinal outer sides of the autonomous agricultural work machine (see at least [0012-0013], [0054], and [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muro to incorporate Pauls teachings wherein: the radar device comprises a multi-directional radar sensor; and/or the radar device comprises in each case a radar sensor on both longitudinal outer sides of the autonomous agricultural work machine. This would be done to increase safety of the lawn mower when operated autonomously by compensating for any defected sensor (localization unit) or maladjustment of sensors (see Pauls para 0004).
With respect to claim 22, Muro discloses wherein the operation of the autonomous agricultural work machine comprises: at least one of continuing with a journey, continuing with an action, operating according to advanced planning, increasing or maintaining the current velocity or increasing or maintaining a maximum permissible velocity of the autonomous agricultural work machine if the determined difference value undershoots the predefined limiting value (see at least [0009] and [0054-0055]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Muro et al (US 20210064036 A1) in view of Pauls et al (US 20200133296 A1) in view of Beck (US 20020193928 A1).
With respect to claim 15, Muro as modified by Pauls do not specifically teach wherein: the autonomous agricultural work machine is designed to travel autonomously in a predefined spatial working area along a predefined movement path comprising a multiplicity of parallel lanes or tracks, with predefinition of a maximum permissible velocity and/or with execution of a soil and/or crop treatment process which is assigned to the autonomous agricultural work machine, at predefined positions along the movement path (B). 
Beck teaches wherein: the autonomous agricultural work machine is designed to travel autonomously in a predefined spatial working area along a predefined movement path comprising a multiplicity of parallel lanes or tracks, with predefinition of a maximum permissible velocity (see at least [0090-0095]) and/or with execution of a soil and/or crop treatment process which is assigned to the autonomous agricultural work machine, at the predefined positions along the movement path (B) (see at least [0090-0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muro as modified by Pauls to incorporate Beck’s teachings wherein: the autonomous agricultural work machine is designed to travel autonomously in a predefined spatial working area along a predefined movement path comprising a multiplicity of parallel lanes or tracks, with predefinition of a maximum permissible velocity and/or with execution of a soil and/or crop treatment process which is assigned to the autonomous agricultural work machine, at the predefined positions along the movement path (B). This would be done to increase accuracy of position detection of an agriculture vehicle even under unfavorable conditions (see Beck para 0004).  

Claims 6, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Muro et al (US 20210064036 A1) in view of Pauls et al (US 20200133296 A1) In view of Sakaguchi et al (US 20200375084 A1).
With respect to claim 6, Muro as modified by Pauls do not specifically teach wherein: the limiting value depends on the current velocity of the autonomous agricultural work machine. 
Sakaguchi teaches wherein: the limiting value depends on the current velocity of the autonomous agricultural work machine (see at least [0008], [0072], and [0075-0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muro as modified by Pauls to incorporate Sakaguchi teachings wherein: the limiting value depends on the current velocity of the autonomous agricultural work machine. This would be done to improve control of the agricultural vehicle when a slip determination is ascertained as part of the operations needed to be performed (see Sakaguchi et al para 0002-0005).
With respect to claim 18, Muro as modified by Pauls do not specifically teach wherein the limiting value decreases when the current velocity increases and/or increases when the current velocity decreases. 
Sakaguchi teaches wherein the limiting value decreases when the current velocity increases and/or increases when the current velocity decreases (see at least [0008], [0072], and [0075-0076], Sakaguchi et al teaches changing speed of vehicle based to turn the vehicle, as such when there is two different conditions (limiting points) one when the vehicle is driving straight and one when the vehicle is turning and the speed is adjusted accordingly.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muro as modified by Pauls to incorporate Sakaguchi teachings wherein the limiting value decreases when the current velocity increases and/or increases when the current velocity decreases. This would be done to improve control of the agricultural vehicle when a slip determination is ascertained as part of the operations needed to be performed (see Sakaguchi et al para 0002-0005).
With respect to claim 19, Muro as modified by Pauls do not specifically teach wherein: the limiting value decreases if the first current position and/or the second current position is within a predefined spatial hazardous area, or the autonomous agricultural work machine approaches the predefined spatial hazardous area; and/or the limiting value increases if the first current position and/or the second current position is outside the predefined spatial hazardous area, or the autonomous agricultural work machine moves away from the predefined spatial hazardous area. 
Sakaguchi teaches wherein: the limiting value decreases if the first current position and/or the second current position is within a predefined spatial hazardous area, or the autonomous agricultural work machine approaches the predefined spatial hazardous area; and/or the limiting value increases if the first current position and/or the second current position is outside the predefined spatial hazardous area, or the autonomous agricultural work machine moves away from the predefined spatial hazardous area (see at least [0034], [0081], [0083], and [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muro as modified by Pauls to incorporate Sakaguchi teachings wherein: the limiting value decreases if the first current position and/or the second current position is within a predefined spatial hazardous area, or the autonomous agricultural work machine approaches the predefined spatial hazardous area; and/or the limiting value increases if the first current position and/or the second current position is outside the predefined spatial hazardous area, or the autonomous agricultural work machine moves away from the predefined spatial hazardous area. This would be done to improve control of the agricultural vehicle when a slip determination is ascertained as part of the operations needed to be performed (see Sakaguchi et al para 0002-0005).
With respect to claim 21, Muro as modified by Pauls do not specifically disclose wherein the first current position and the second current position are determined within a predetermined time window.
Sakaguchi teaches wherein the first current position and the second current position are determined within a predetermined time window (see at least [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muro as modified by Pauls to incorporate Sakaguchi teachings wherein the first current position and the second current position are determined within a predetermined time window. This would be done to improve control of the agricultural vehicle when a slip determination is ascertained as part of the operations needed to be performed (see Sakaguchi et al para 0002-0005).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Muro et al (US 20210064036 A1) in view of Pauls et al (US 20200133296 A1) in view of Mishra et al (US 20160260328 A1).
With respect to claim 17, Muro as modified by Pauls do not specifically teach wherein the step of converting the first current position or the second current position to the common time base includes taking into account a velocity and/or a direction of travel of the autonomous agricultural work machine. 
Mishra teaches wherein the step of converting the first current position or the second current position to the common time base includes taking into account a velocity and/or a direction of travel of the autonomous agricultural work machine (see at least [0002], [0044], [0056], and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muro as modified by Pauls to incorporate Mishra teachings wherein the step of converting the first current position or the second current position to the common time base includes taking into account a velocity and/or a direction of travel of the autonomous agricultural work machine. This would be done to improve real time detection of a current position of an autonomous vehicle to avoid collision or surround objects (see Mishra et al para 0001). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDALLA A KHALED/Examiner, Art Unit 3667